Citation Nr: 0815615	
Decision Date: 05/13/08    Archive Date: 05/23/08

DOCKET NO.  06-12 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel







INTRODUCTION

The veteran served on active military duty from May 1944 to 
June 1946.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana Regional Office (RO) of the Department 
of Veterans Affairs (VA).

A motion to advance this case on the Board's docket was 
granted by the Board for good cause in April 2008.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's hearing loss is manifested by Level I hearing 
acuity, bilaterally. 


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for a compensable 
evaluation for bilateral hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a November 2004 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 


Principi, 16 Vet. App. 183, 187 (2002).  Although notice was 
not provided to the veteran prior to the initial adjudication 
of this claim informing him that a disability rating and an 
effective date would be assigned should the claim of service 
connection be granted, the Board finds that the veteran has 
not been prejudiced.  "In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated-it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled." Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
491 (2006).  The letter also requested that the veteran 
provide any evidence in his possession that pertained to the 
claim.  38 C.F.R. § 3.159(b)(1).

The veteran's service medical records, VA medical treatment 
records, VA audiological examinations, and identified private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no other indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 


Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991). Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not apply here, because the current appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such 


audiometric test results to be translated into a numeric 
designation ranging from Level I, for essentially normal 
acuity, to Level XI, for profound deafness, in order to 
evaluate the degree of disability from bilateral service-
connected defective hearing.  An examination for hearing 
impairment must be conducted by a state-licensed audiologist 
and must include a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  Examinations 
are to be conducted without the use of hearing aids.  
38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

In a December 2004 statement, the veteran reported that his 
wife told him he does not "hear things."  In an April 2005 
VA medical record, the veteran reported left ear hearing loss 
while using the telephone.  

By an August 2005 rating action, the RO granted the veteran's 
claim for service connection for bilateral hearing loss.  At 
that time, the RO assigned a noncompensable evaluation under 
38 C.F.R. § 4.85, Diagnostic Code 6100, effective June 29, 
2004.

In a June 2005 VA audiological examination, puretone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
60
60
60
LEFT
10
25
45
60
60

The average puretone decibel loss was 54 for the right ear 
and 48 for the left ear.  The diagnosis was mild to 
moderately severe mixed hearing loss in the right ear, and a 
moderate to moderately severe high-frequency sensorineural 
hearing loss in the left ear.  The examiner noted that the 
veteran reported difficulty understanding conversation at a 
distance and understanding television.  The examiner also 
noted that in an occupational setting, the veteran would 
experience difficulty understanding conversation in the 
presence of background noise.  Speech audiometry revealed 
speech recognition ability of 92 percent in the right ear and 
96 percent in the left ear.

In a September 2005 statement, the veteran reported that the 
June 2005 examiner told him he was qualified for VA supplied 
and approved hearing aids.  The veteran reported that he did 
not request the hearing aids at that time.  In an April 2006 
statement, the veteran reported that he had to ask on 
numerous occasions for conversations to be repeated due to 
his hearing loss.  In a June 2006 statement, the veteran 
requested an additional VA audiological examination to 
determine if his hearing had deteriorated because it had been 
two years since his last examination.  

In an August 2006 VA audiological examination, puretone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
55
60
65
LEFT
15
25
45
60
60

The average puretone decibel loss was 53.75 for the right ear 
and 47.5 for the left ear.  The diagnosis was normal to 
moderately severe sensorineural hearing loss bilaterally.  
The examiner noted that the veteran reported his greatest 
difficulty was hearing people talking when other noise was 
occurring.  Speech audiometry revealed speech recognition 
ability of 92 percent in the right ear and 96 percent in the 
left ear.

In an October 2006 VA medical record, it was noted that the 
veteran received hearing aids.  In a July 2007 statement, the 
veteran stated that he did not understand sounds spoken in a 
normal conversation and that this condition had been 
"ongoing for some time."

The June 2005 and August 2006 VA audiological examinations 
demonstrate that under the Schedule, the veteran's hearing 
impairment represents a Roman numeral designation of Level I, 
bilaterally.  See 38 C.F.R. §§ 4.85, Table VI.  Using Table 
VII, the numeral designations of Level I hearing acuity, 
bilaterally, translate to a noncompensable evaluation for 
hearing impairment.  See 38 C.F.R. §§ 4.85, Table VII, 
Diagnostic Code 6100.  Additionally, the hearing loss shown 
by the medical evidence does not qualify for an exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86.  

Although hearing loss is shown by the evidence of record, the 
documented levels of hearing loss do not merit a compensable 
rating.  The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria from which the Board cannot deviate.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Accordingly, an 
initial compensable evaluation for bilateral hearing loss is 
not warranted.

In a January 2008 statement, the veteran's representative 
asserted that the veteran was entitled to a new VA 
audiological examination because the June 2005 and August 
2006 VA audiological examinations failed to fully describe 
the functional effects caused by the veteran's hearing 
disability.  See Revised Disability Examination Worksheets, 
Fast Letter 07-10 (Department of Veterans Affairs Apr. 24, 
2007).  However, in the August 2006 VA audiological 
examination, the examiner noted that the veteran reported 
that "hearing people talking when other noise [wa]s going 
on" was his greatest difficulty.  In the June 2005 VA 
audiological examination, the examiner noted that the veteran 
reported difficulty with understanding conversation at a 
distance and understanding television.  Additionally, the 
examiner opined that in an occupational setting, the veteran 
would 


experience difficulty understanding conversation in the 
presence of background noise.  In each VA audiological 
examination, the examiner elicited information from the 
veteran concerning the functional effects of his hearing loss 
and described these effects in the final report; therefore an 
additional VA audiological examination is not warranted.  See 
Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007) 
(holding that a VA audiologist must describe the functional 
effects of hearing loss disability in the examination report, 
but the veteran must demonstrate prejudice due to any 
examination deficiency).

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are adequate.  A 
compensable rating is provided for certain manifestations of 
the service-connected hearing loss, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, there is no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization and marked interference with employment has 
not been shown due to hearing loss.  In the absence of any 
additional factors, the RO's failure to consider referral of 
this issue for consideration of an extraschedular rating or 
failure to document its consideration did not prejudice the 
veteran.  In the absence of any additional factors, the RO's 
failure to refer this issue for consideration of an 
extraschedular rating was correct.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

An initial compensable evaluation for bilateral hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


